Citation Nr: 1609911	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  15-00 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), excluding the period from April 9, 2015, through May 31, 2015, during which time a temporary total rating for a period of hospital treatment was in place.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1998 to February 2002 and from April 2009 to April 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that additional evidence was associated with the record following issuance of the statement of the case in December 2014, including additional VA treatment records, and that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2015).  However, because the case must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when it readjudicates the claim following completion of the additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As to the issue of entitlement to a higher initial disability rating for PTSD, the Veteran was provided a VA examination in August 2013, over two years ago.  VA treatment records obtained since that time show that the Veteran's psychiatric symptoms may have significantly worsened since the Veteran was last examined.  In addition, the Veteran has recently indicated that he resigned from his job as a railroad conductor in part due to his PTSD.  See Correspondence, received in January 2016; VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in February 2016.  In light of the Veteran's assertions, a new VA examination is required so that the current nature and severity of the Veteran's PTSD may be determined.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Additionally, the United States Court of Appeals for Veterans Claims has held that a claim for entitlement to a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as noted above, the Veteran has indicated that he recently resigned from his job as a railroad conductor in part due to his PTSD.  See VA Form 21-8940, received in February 2016.  Accordingly, the Board concludes that a claim for a TDIU has been raised and is properly before the Board at this time as part and parcel of the claim for entitlement to a higher initial rating for the service-connected PTSD.  As the RO has not yet considered whether the Veteran is entitled to a TDIU, the issue must be remanded to the RO for initial adjudication.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations and functional impairment related to the Veteran's service-connected PTSD, to include the impact the service-connected PTSD has on the Veteran's ability to maintain substantially gainful employment.  

A complete rationale for all opinions given must be provided.

2.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether a higher initial rating may be granted for the service-connected PTSD.  Then, determine whether a TDIU may be granted, to include, if warranted and necessary, referral of the matter of whether a TDIU should be awarded on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




